Title: From Benjamin Franklin to Vergennes, 6 March 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy March 6. 1781.
By perusing the enclosed Instructions to Col. Lawrence & myself, your Excellency will see the Necessity I am under of being importunate for an Answer to the Application lately made for Aids of Stores and Money.
As Vessels are about to depart for America, it is of the utmost Importance that the Congress should receive Advice by some of them, of what may or may not be expected. I therefore earnestly intreat your Excellency to communicate to me as soon as possible the necessary Informations.
With sincere & great Respect, I am Sir Your Excellency’s most obedient and most humble Servant.
B Franklin
His Exy the Ct. De Vergennes.
 
Endorsed: M. de Reyneval.
Notation: Dans une conférence tenüe le 10. le ministre a annoncé à M. franklin que le Roi accordoit au Congrès, à titre de don, la Somme de 6. millions Tournois.
